           Case 1:20-cv-04723-GHW Document 44 Filed 10/23/20 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 10/23/2020
-----------------------------------------------------------------X
  ARTURO YEREMIS,                                                :
                                                                 :
                                                  Plaintiff, :
                              -against-                          :     1:20-cv-04723-GHW
                                                                 :
  AMERIT FLEET SOLUTIONS, CHARTER                                :           ORDER
  COMMUNICATIONS INC., A-1 ALL                                   :
  GERMAN CAR CORPORATION, and CITY :
  OF NEW YORK POLICE DEPARTMENT,                                 :
                                                                 :
                                             Defendants.         :
-----------------------------------------------------------------X
-
GREGORY H. WOODS, United States District Judge:
         On October 22, 2020, the Court held a conference regarding the September 22, 2020 order

to show cause in connection with Plaintiff’s application for a preliminary injunction, Dkt. No. 22,

and the October 15, 2020 request for leave to file a motion to dismiss filed by Defendant City of

New York (“NYPD”), Dkt. No. 33.

         For the reasons stated on the record, Plaintiff’s application for a preliminary injunction is

DENIED.

         NYPD’s request for leave to file a motion to dismiss is GRANTED. The deadline for

NYPD to serve its motion to dismiss is November 20, 2020. Plaintiff’s opposition is due within

twenty-one days after service of NYPD’s motion; NYPD’s reply, if any, is due within seven days

after service of Plaintiff’s opposition. For the reasons stated on the record, discovery is stayed as to

NYPD pending NYPD’s motion to dismiss.
        Case 1:20-cv-04723-GHW Document 44 Filed 10/23/20 Page 2 of 2



       Plaintiff is directed to submit a status letter advising the Court whether Plaintiff intends to

amend the Complaint by October 29, 2020.

       SO ORDERED.

 Dated: October 22, 2020                             _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                   2
